Title: From Thomas Jefferson to James Oldham, 16 May 1805
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir 
                     
                     Washington May 16. 05.
                  
                  As judge Gantt’s first letter gave me reason to expect a 2d immediately, I have waited to recieve that. it came to hand last night and I now inclose you both. as your action at Common law is dismissed, and you are not one of the Suitors in the Chancery proceeding I do not understand how you are to share with those who are. but of this mr Gantt is a better judge. if I can at any time see mr Hewitt I will enquire of him what your prospects are, & at all times hand on to you any information from him. I surmise that little is to be hoped. Accept my best wishes.
                  
                     Th: Jefferson 
                     
                  
               